COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Thomas Wayne Florence v. The State of Texas

Appellate case numbers:     01-20-00556-CR

Trial court case number:    10-CR-1217

Trial court:                56th District Court of Galveston County

        This Court’s memorandum opinion and judgment issued on March 3, 2022. On
March 9, 2022, appellant, Thomas Wayne Florence, proceeding pro se, filed a motion
entitled “Request for Leave of Court for Court to Take Notice of Walp v. Williams.” See
330 S.W.3d 404 (Tex. App.—Fort Worth 2010, no pet.). We construe this motion as a
motion for rehearing. See TEX. R. APP. P. 49.1.

       The Court requests a response to the motion for rehearing from the State within
fourteen days of the date of this order. See TEX. R. APP. P. 49.2. The State’s response shall
specifically address: (1) whether chapter 11 of the Civil Practice and Remedies Code
applies to criminal proceedings generally; and (2) whether chapter 11 of the Civil Practice
and Remedies Code applies to a motion for DNA testing under article 64 of the Code of
Criminal Procedure. The State’s response may also address any other issues raised in
Florence’s motion for rehearing.

       It is so ORDERED.



Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court

Panel consists of Justices Goodman, Rivas-Molloy, and Farris

Date: April 28, 2022